Citation Nr: 1602435	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  The transcript of the hearing is of record.



FINDING OF FACT

Resolving all doubt in favor of the Veteran, his acquired psychiatric disorders, to include major depressive disorder and anxiety disorder, are related to his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder to include major depressive disorder and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for an acquired psychiatric disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that his acquired psychiatric disorder is related to his active duty service.  Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran reported at his October 2015 videoconference hearing that he had many anxiety and depression problems while on active duty because he was stationed aboard a ship and he had always had a fear of water.  To complicate matters, he further stated that while serving at sea his ship was caught in a typhoon and he witnessed a young sailor die after going overboard and not being recovered.  These events served to intensify the Veteran's anxiety and depression.  The Veteran reported that he often drank alcohol to self-medicate and relieve his anxiety and this led to disciplinary problems while on active duty. 

The Veteran provided a November 2012 letter from his private treating psychiatrist that stated that the Veteran was diagnosed with major depressive disorder, anxiety disorder and obsessive compulsive disorder (OCD).  The Veteran's treating psychiatrist stated in that letter that the Veteran's military experiences played a major role in his current diagnoses and related symptoms, including his OCD.  

Moreover, a statement from the Veteran's lifelong friend stated that the Veteran's anti-social tendencies increased after he returned from his service in the military.  The friend stated that the Veteran seemed more withdrawn and he often tried to stay away from people.  The Veteran also showed signs of paranoia and suspicion.  The friend stated that he believed that the Veteran had chronic depression that affected the Veteran's life in a very negative fashion.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current diagnoses of major depressive disorder and anxiety disorder, (2) the statement of support which noted that the Veteran's psychiatric symptoms increased after his return from active duty service, (3) the Veteran's competent and credible testimony at his October 2015 videoconference hearing reporting his ongoing symptomatology and in-service depression and anxiety, and (4) the November 2012 statement from his treating private psychiatrist stating that the Veteran's military experiences played a major role in his current diagnoses.  The evidence tends to show that the Veteran's current condition is at least as likely as not related to anxieties experienced during the his active duty service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


